--------------------------------------------------------------------------------

Exhibit 10.2


 
CONFIDENTIAL
 


ROCKET PHARMACEUTICALS, INC.


CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is entered into as of June 16, 2020
(the “Effective Date”) between Rocket Pharmaceuticals, Inc., a Delaware
corporation, with an address as set forth on the signature page below (the
“Company”), and Gotham Makker, M.D., an individual with an address as set forth
on the signature page below (“Consultant”), each herein referred to individually
as a “Party,” or collectively as the “Parties”). In consideration of the mutual
promises contained herein, the Parties agree as follows:
 


1.
Services and Compensation

 
Consultant shall perform the Services (as defined in Exhibit A attached hereto)
for the Company, and the Company agrees to pay Consultant the compensation
described in Exhibit A for Consultant’s performance of the Services.
 


2.
Confidentiality

 
A.          Definition of Confidential Information. “Confidential Information”
means any non-public information that relates to the actual or anticipated
business and/or products, research or development of the Company, its affiliates
or subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the Term),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company, its affiliates or
subsidiaries, either directly or indirectly, in writing, orally or by drawings
or inspection of premises, parts, equipment, or other property of Company, its
affiliates or subsidiaries. Confidential Information shall also include
information the Company has received and in the future will receive from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information. Notwithstanding the foregoing, Confidential Information
shall not include any such information which Consultant can establish (i) was
publicly known or made generally available prior to the time of disclosure to
Consultant; (ii) becomes publicly known or made generally available after
disclosure to Consultant through no wrongful action or inaction of Consultant;
or (iii) is in the rightful possession of Consultant, without confidentiality
obligations, at the time of disclosure as shown by Consultant’s
then-contemporaneous written records.

--------------------------------------------------------------------------------



B.          Nonuse  and Nondisclosure.     During  and  after  the Term,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party other than as reasonably necessary to perform the Services
and in compliance with applicable law, without the prior written consent of an
authorized representative of Company. Consultant may disclose Confidential
Information to the extent compelled by applicable law; provided however, prior
to such disclosure, Consultant shall provide prior written notice to Company and
seek a protective order or such similar confidential protection as may be
available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Agreement for any third party. Without the
Company’s prior written approval, Consultant shall not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with the Company. Consultant agrees that Consultant’s
obligations under this Section 2.B shall continue after the termination of this
Agreement.
 
C.          Other Client Confidential Information. Consultant agrees that
Consultant will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former or concurrent employer of
Consultant or other person or entity with which Consultant has an obligation to
keep in confidence. Consultant also agrees that Consultant will not bring onto
the Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.
 


3.
Ownership

 
A.          Assignment of Inventions. Consultant agrees that all right, title,
and interest in and to any copyrightable material, notes, records, drawings,
designs, inventions, improvements, developments, discoveries and trade secrets
conceived, discovered, authored, invented, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the Term and arising
out of, or in connection with, performing the Services under this Agreement and
any copyrights, patents, trade secrets, mask work rights or other intellectual
property rights relating to the foregoing (collectively, “Inventions”), are the
sole property of the Company. Consultant also agrees to promptly make full
written disclosure to the Company of any Inventions and to deliver and assign
(or cause to be assigned) and hereby irrevocably assigns fully to the Company
all right, title and interest in and to the Inventions.
 
B.          Pre-Existing Materials. Subject to Section 3.A, Consultant agrees
that if, in the course of performing the Services, Consultant incorporates into
any Invention or utilizes in the performance of the Services any pre-existing
invention, discovery, original works of
2

--------------------------------------------------------------------------------



authorship, development, improvements, trade secret, concept, or other
proprietary information or intellectual property right owned by Consultant or in
which Consultant has an interest (“Prior Inventions”), (i) Consultant will
provide the Company with prior written notice and (ii) the Company is hereby
granted a nonexclusive, royalty-free, perpetual, irrevocable, transferable,
worldwide license (with the right to grant and authorize sublicenses) to make,
have made, use, import, offer for sale, sell, reproduce, distribute, modify,
adapt, prepare derivative works of, display, perform, and otherwise exploit such
Prior Inventions, to the extent that Consultant has the right to grant such
license. Consultant will not incorporate any invention, improvement,
development, concept, discovery, work of authorship or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.
 
C.          Further Assurances. To the extent applicable, Consultant agrees to
assist Company, or its designee, at the Company’s expense, in every proper way
to secure the Company’s rights in Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments that the Company may deem necessary and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.C shall continue after
the termination of this Agreement. Consultant agrees that, if the Company is
unable for any reason, to secure Consultant’s signature with respect to any
Inventions, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions. This power of attorney shall be deemed coupled with an
interest, and shall be irrevocable.
 




4.
Conflicting Obligations



Consultant will have no agreements, relationships, or commitments to any other
person or entity that conflict with the provisions of this Agreement,
Consultant’s obligations to the Company under this Agreement, and/or
Consultant’s ability to perform the Services. Consultant will not enter into any
such conflicting agreement during the Term.
 
5.          Term. The term of this Agreement will begin on the Effective Date of
this Agreement and will continue until the date that is one year following the
Effective Date (the “Term”). Notwithstanding the foregoing, the Company may
terminate this Agreement at any time upon giving Consultant fourteen (14) days’
prior written notice of such termination. Upon any termination, all rights and
duties of the Company and Consultant toward each other shall cease except that
Article 2 (Confidentiality), Article 3 (Ownership), Article 4 (Conflicting
Obligations), Article 5 (Return of Company Materials), this Article 6 (Term),
Article 7(Independent Contractor),  Article 8 (Indemnification), Article 9
(Non-solicitation), Article 10 (Limitation of Liability), Article 11
(Arbitration and Equitable Relief), and Article 12 (Miscellaneous) will survive
termination or expiration of this Agreement in accordance with their terms.
 
6.          Indemnification. (a) The Company shall indemnify Consultant and hold
Consultant harmless from and against any and all claims, liabilities, losses,
costs and expenses (including reasonable attorneys’ fees) which Consultant may
incur or be subject to as a consequence, direct or indirect, of any suit, action
or other proceeding brought by a third party in any manner relating to or
arising from Services unless resulting from (i) the gross negligence or willful
misconduct of Consultant, (ii) any material breach of this Agreement by
Consultant, and\or (iii) any failure of Consultant to perform the Services in
accordance with all applicable laws, rules and regulations (the circumstances
described under foregoing clauses (i), (ii) and/or (iii) are referred to as the
“Excluded Matters”).
 
3

--------------------------------------------------------------------------------

(b) Consultant agrees to indemnify and hold harmless the Company and its
affiliates and their directors, officers and employees from and against all
taxes, losses, damages, liabilities, costs and expenses, including attorneys’
fees and other legal expenses, to the extent arising from the Excluded Matters.
 
7.          Limitation of Liability. In no event shall either party be liable to
the other party or to any third party for any indirect, incidental, special or
consequential damages, or damages for lost profits or loss of business, however
caused and under any theory of liability, whether based in contract, tort
(including negligence) or other theory of liability, regardless of whether the
Company was advised of the possibility of such damages and notwithstanding the
failure of essential purpose of any limited remedy. In no event shall the
liability of any party to the other party or any third party arising out of or
in connection with this Agreement exceed the sum of (i) the amounts paid by the
Company to Consultant under this agreement for the Services, deliverables or
Invention giving rise to such liability, and (ii) any insurance proceeds
available with respect to a claim relating to such liability. Notwithstanding,
the limitations contained in this Section 10 shall not apply to indemnification
obligations under Section 8(a) and Section 8(b).
 


8.
Miscellaneous

 
A.          Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard to the conflicts of law provisions of any
jurisdiction. To the extent that any lawsuit is permitted under this Agreement,
the Parties hereby expressly consent to the personal and exclusive jurisdiction
and venue of the state and federal courts located in New York. In any court
action at law or equity that is brought by one of the Parties to this Agreement
to enforce or interpret the provisions of this Agreement, the prevailing Party
will be entitled to reasonable attorneys’ fees, in addition to any other relief
to which that Party may be entitled.
 
B.          Assignability. This Agreement will be binding upon Consultant’s
successors and assigns and will be for the benefit of the Company, its
successors and assigns. Except as may otherwise be provided in this Agreement,
Consultant may not sell, assign or delegate any rights or obligations under this
Agreement. Notwithstanding anything to the contrary herein, Company may assign
this Agreement and its rights and obligations under this Agreement to any
successor to all or substantially all of Company’s relevant assets, whether by
merger, consolidation, reorganization, reincorporation, sale of assets or stock,
or otherwise. Any attempted or purported assignment in violation of this Section
12.B shall be null and void.
4

--------------------------------------------------------------------------------



C.          Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the Parties with respect to the subject matter herein
and supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that he
is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.
 
D.          Severability. If a court or other body of competent jurisdiction
finds, or the Parties mutually believe, any provision of this Agreement, or
portion thereof, to be invalid or unenforceable, such provision will be enforced
to the maximum extent permissible so as to effect the intent of the Parties, and
the remainder of this Agreement will continue in full force and effect.
 
E.          Modification, Waiver. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in a writing signed by the Parties. Waiver by the Company of a breach of
any provision of this Agreement will not operate as a waiver of any other or
subsequent breach.
 
F.          Notices. Any notice or other communication required or permitted by
this Agreement to be given to a Party shall be in writing and shall be deemed
given (i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 11F. If to the
Company, to the address above, and if to Consultant, to the address for notice
on the signature page to this Agreement or, if no such address is provided, to
the last address of Consultant provided by Consultant to the Company.
 
G.          Voluntary Nature of Agreement. Consultant acknowledges and agrees
that it is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Consultant further acknowledges and
agrees that it has carefully read this agreement and that Consultant has asked
any questions needed for Consultant to understand the terms, consequences and
binding effect of this agreement and fully understand it, including that each
Party is waiving its right to a jury trial. Finally, Consultant agrees that it
has been provided an opportunity to seek the advice of an attorney of
Consultant’s choice before signing this Agreement.
 


[Signature page follows]
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the date first written above.




GOTHAM MAKKER, M.D.
 
ROCKET PHARMACEUTICALS, INC.
     
By: /s/ Gotham Makker
 
By: /s/ Gaurav Shah
Name: Gotham Makker, M.D.
 
Name: Gaurav Shah, MD
   
Title: CEO & President
           
Address:
 
Address:
         
350 Fifth Avenue, Suite 7530
         
New York, NY 10118, U.S.A.





6

--------------------------------------------------------------------------------



CONFIDENTIAL






EXHIBIT A


SERVICES AND COMPENSATION


1. Contact. Consultant’s principal Company contact is:


Name: Gaurav Shah


Title: President and Chief Executive Officer


Email:  gs@rocketpharma.com


Phone: (646) 440-9108


2.  Services. Consultant shall provide assistance and advice to senior
Rocket management on pipeline development, new asset evaluation, and corporate
strategy.


3.  Compensation. In consideration for the Services, Consultant will be
granted options to purchase common stock in the Company equal to a dollar value
of $119,000, with a grant date on the date hereof and a vesting term of one
year, pursuant to a separate Option Agreement.”


 





7

--------------------------------------------------------------------------------